Citation Nr: 1430644	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  13-25 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982, and from July 1983 to August 1986.  He died in January 1999.  The appellant is the surviving spouse of the Veteran, and is seeking entitlement to service connection for the cause of his death. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case is currently under the jurisdiction of the San Diego, California, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her VA Form 9 received in September 2013, the appellant requested that she be scheduled for a hearing before the Board in Washington, D.C.  Such hearing was scheduled in June 2014 and the appellant failed to appear.  Five days after the date of the scheduled hearing, an undated written statement from the appellant was received at the Board.  In it, she stated that she would be unable to appear at the hearing due to the costs of transportation to Washington; she requested that the hearing be rescheduled for San Diego.  

Pursuant to 38 C.F.R. § 3.103(c), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the appellant must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the San Diego RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



